DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2021 has been entered.
Claims 1, 4, 10 and 24 have been amended and claims 28-30 have been added
Claims 1, 4, 9, 10-12, 16, 19-21, 23, 24 and 28-30 are presented for examination
This action is Non-Final

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 8, 10, 12, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kauschke (US 2010/0048072) in view of Yuki (CN 101443499) in view of Weisman (US 8,585,666) in view of Gaspari (US 2013/0112584) in view of Mizutani (US 2012/0196091).

1, 8, 10: Kauschke discloses a package comprising:
	 
b.    each of the plurality of absorbent articles comprising a nonwoven substrate consists of spunbond fibers, the nonwoven substrate ([0002], abstract) comprising:

i.    a first surface defining a plane of the first surface [0039];

ii.    a non-regular pattern of a plurality of three-dimensional features extending outwardly from the plane of the first surface [0008], the non-regular pattern including a first zone of first three-dimensional features and a second zone of second three-dimensional features (fig. 4 and 5; the two different heights represents the three dimensional zones), wherein at least one of the first or second zones of the plurality of three-dimensional features comprises:

a.    a first three-dimensional feature having a first intensive property (basis weight)  having a first value [0072]; and

b.    a second three-dimensional feature having a second intensive properly having a second value , wherein the first intensive property is the same property as the second intensive property [0073].

Kauschke fails to disclose differing basis weight for the taught intensive properties. Yuki teaches (c) wherein the first and second intensive property is basis weight with one weight (first value) being at least 1.5 times higher than the other (second value) [0016-0023].It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the intensive properties of Kauschke have the differing intensive properties of Yuki in order to provide an suitable amount of strength and fragility to the product. 

Kauschke fails to disclose multiple compressed articles. Gaspari teaches a, c. a plurality of absorbent articles being compressed in the package ([0056-0057] also fig. 1e-g). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the absorbent material of Kauschke to include the stacked/compressed configuration of Gaspari in order to assist in transport of several articles at one time. 

Kauschke fails to disclose an in-bag stack height. Weisman teaches e. the personal care articles being compressed in the package, wherein the package has an in-bag stack height of less than about 100 mm according to the In-Bag Stack Height Test herein (abstract). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the plurality of absorbent articles of Kauschke in view of Gaspari to include the in-bag stack height of Weisman in order to assist in maximizing the amount of articles in a single package for efficient packing.

It is noted that the above references teach compressible materials but fail to teach a retained thickness. Mizutani teaches nonwoven compressible fabric wherein after compression testing, at least 60% of the material remains (chart 1, example and example 1 teaches an initial height of 2.43mm and 2.07mm before compression. In the compressed state, the fabric maintains at least 60% of its initial height and resides at 1.52mm for both). It would have been obvious to 

4:  Kauschke-Yuki-Gaspari-Weisman-Mizutani discloses the package of Claim 1, wherein the personal care article is a diaper/sanitary article and the nonwoven substrate is selected from the group consisting of topsheet, acquisition layer, distribution layer and outer cover nonwoven (Kauschke; [0073]).

11: Kauschke-Yuki-Gaspari-Weisman-Mizutani discloses the package of Claim 8, wherein the package has an inbag stack height of between about 80 mm and about 110 mm, according to the In-Bag Stack Height Test herein (Weisman; col. 14, ll. 28-38).

12: Kauschke-Yuki-Gaspari-Weisman-Mizutani discloses the package of Claim 8, wherein the personal care articles are diapers (Kauschke; claim 26).

28: Kauschke-Yuki-Gaspari-Weisman-Mizutani discloses the package of Claim 1, wherein the nonwoven substrate is a topsheet of a diaper (Kauschke; claim 26).

29: Kauschke-Yuki-Gaspari-Weisman-Mizutani discloses the package of Claim 1, wherein the nonwoven substrate is an outer cover nonwoven of a diaper (Kauschke; [0074], claim 26).


Claims 16, 19, 20, 23, 24 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kauschke (US 2010/0048072) in view of Yuki (CN 101443499) in view of Weisman (US 8,585,666) in view of Mizutani (US 2012/0196091).

16, 21: Kauschke discloses a personal care article comprising:



ii.    a plurality of three-dimensional features extending outwardly from the plane of the first surface [0008], wherein the plurality of three-dimensional features comprise:

a.    a first zone within the overall area having a first pattern of first three-dimensional features having a basis weight having a first value [0072]; and

b.    a second zone within the overall area having a second pattern of three-dimensional features having a basis weight having a second value [0073].

Kauschke fails to disclose differing basis weight for the taught intensive properties. Yuki teaches (c) wherein the first and second intensive property is basis weight with one weight (first value) being at least 1.5 times higher than the other (second value) [0016-0023].It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the intensive properties of Kauschke have the differing intensive properties of Yuki in order to provide an suitable amount of strength and fragility to the product. 

Kauschke fails to disclose an in-bag stack height. Weisman teaches a. a topsheet, the topsheet comprising a nonwoven substrate, wherein the nonwoven substrate consists of spunbond fibers, the nonwoven substrate comprising:

b.    a backsheet;

c.    an absorbent core positioned at least partially intermediate the topsheet and the backsheet (abstract); and

d. the personal care articles being compressed in the package, wherein the package has an in-bag stack height of less than about 100 mm according to the In-Bag Stack Height Test herein (abstract). It would have been obvious to one having ordinary skill in the art at the time of the 

It is noted that the above references teach compressible materials but fail to teach a retained thickness. Mizutani teaches nonwoven compressible fabric wherein after compression testing, at least 60% of the material remains (chart 1, example and example 1 teaches an initial height of 2.43mm and 2.07mm before compression. In the compressed state, the fabric maintains at least 60% of its initial height and resides at 1.52mm for both). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify Kauschke to include the compression qualities as in Mizutani in order to accommodate and contour to the user.

19, 20: Kauschke-Yuki-Weisman-Mizutani discloses the package of Claim 16, wherein the personal care articles are diapers/napkin (Kauschke; claim 26).

23: Kauschke-Yuki-Weisman-Mizutani the package of Claim 21, wherein the package has an In-bag stack height of less than about 100 mm, according to the In-Bag Stack Height Test herein.

24: Kauschke-Yuki-Weisman-Mizutani he package of Claim 21, wherein the nonwoven substrate is a topsheet of a diaper (Weisman; col. 1, ll. 22-32; col. 2, ll. 47-50.

30: Kauschke-Yuki-Weisman-Mizutani he package of Claim 21, wherein the nonwoven substrate is an outer cover nonwoven of a diaper (Weisman; col. 4, ll. 43-55).

Response to Arguments
Applicant's arguments with respect to the claims have been considered but in view of the amendment the search has been updated, new prior art has been identified and applied, and a new rejection has been made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735